UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6451



EARNEST EDWARD VAUGHN,

                                              Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
PERRY CORRECTIONAL INSTITUTION; MR. ADAMS,
mail room employee; MR. RUMPH, mail room
employee,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CA-00-3144)


Submitted:   July 18, 2002                 Decided:    July 24, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Earnest Edward Vaughn, Appellant Pro Se.    James Victor McDade,
DOYLE & O’ROURKE, Anderson, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Earnest Edward Vaughn appeals the district court’s order

denying   relief   on    his   42   U.S.C.A.   §   1983   (West   Supp.   2001)

complaint.    We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.       Accordingly, we affirm on the reasoning of the

district court.     See Vaughn v. South Carolina Dep’t of Corr., No.

CA-00-3144 (D.S.C. Feb. 21, 2002).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                     AFFIRMED




                                       2